 


                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA                    :    Crim. No. 1:08-cr-073
                                            :
                                            :
              v.                            :
                                            :
                                            :
JONATHAN LEE CABALLERO                      :    Judge Sylvia H. Rambo


                                      ORDER
       In accordance with the accompanying memorandum of law, IT IS HEREBY

ORDERED as follows:

    1) The motion filed pursuant to Fed. R. Civ. P. 60(b)(6) is DENIED.

    2) The court declines to issue a certificate of appealability for the reasons
       set forth in the accompanying memorandum of law and further because
       any appeal would be frivolous.




                                                s/Sylvia H. Rambo
                                                SYLVIA H. RAMBO
                                                United States District Judge


Dated: January 31, 2019
